FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10239

               Plaintiff - Appellee,             D.C. No. 4:14-cr-01759-RM

 v.
                                                 MEMORANDUM*
RAMIRO EDUARDO OROZCO-
GODINEZ, a.k.a. Ramiro Orozco, a.k.a.
Ramiro Orozco-Godinez, a.k.a. Ramiro E.
Orozco-Godinez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Marquez, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Ramiro Eduardo Orozco-Godinez appeals from the district court’s judgment

and challenges the 18-month sentence imposed following his guilty-plea

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Orozco-Godinez’s
unopposed motion to submit this appeal on the briefs is granted.
conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Orozco-Godinez contends that his sentence is substantively unreasonable

because the record does not support the district court’s decision to vary upward to

avoid unwarranted sentencing disparities. The district court did not abuse its

discretion in imposing Orozco-Godinez’s sentence. See Gall v. United States, 552

U.S. 38, 51 (2007). The 18-month sentence, two months above the high end of the

Guidelines range, is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Orozco-

Godinez’s criminal history. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                      15-10239